Citation Nr: 0501430	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  92-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to an increased rating for postoperative 
residuals of an injury to the right (major) radius and ulna, 
currently evaluated as 10 percent disabling, after a 20 
percent deduction for preexisting impairment prior to service 
under the provisions of 38 C.F.R. § 4.22.

4.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Kenneth Mason, Esq.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
February 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In an October 1991 rating decision, the RO denied a rating in 
excess of 10 percent for the postoperative residuals of 
injuries to the right radius and ulna, after a 20 percent 
deduction for pre-existing impairment.  See 38 C.F.R. § 4.22.  
The veteran appealed the RO's decision and in October 1992, 
he testified at a Board hearing at the RO.  The Board 
thereafter remanded the matter to the RO in July 1993, May 
1995, and December 1996, for additional evidentiary 
development and due process considerations.  In an August 
1997 decision, the Board denied a rating in excess of 10 
percent for the postoperative residuals of injuries to the 
right radius and ulna.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in June 1998, the 
veteran's attorney and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a joint motion for 
remand.  In a June 1998 order, the Court granted the motion, 
vacated the Board's August 1997 decision, and remanded the 
matter to the Board for further development and 
readjudication.  

Thereafter, in November 1998, December 1999, and November 
2000, the Board remanded the matter to the RO for additional 
evidentiary development and due process considerations.  In 
an April 2001 decision, the Board again denied a rating in 
excess of 10 percent for the postoperative residuals of 
injuries to the right radius and ulna.  

The veteran again appealed the Board's decision to the Court.  
In a November 2001 order, the Court granted another joint 
motion, vacating the Board's April 2001 decision, and 
remanding the matter for readjudication in light of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In March 
2003, the Board remanded the matter to the RO for due process 
considerations.  

In a May 2002 rating decision, the RO denied a rating in 
excess of 10 percent for chondromalacia of the left knee, as 
well as service connection for a back disorder and a right 
knee disorder.  In July 2003, the veteran duly perfected an 
appeal of the RO's decision.  Thereafter, in a May 2004 
rating decision, the RO increased the rating for the 
veteran's left knee disability to 40 percent, effective 
February 15, 2002, the date of receipt of his claim for an 
increased rating.  Although an increased rating has been 
granted, the issue of entitlement to a rating in excess of 40 
percent for chondromalacia of the left knee remains in 
appellate status, as the veteran continues to assert that he 
is entitled to a rating in excess of 40 percent for his left 
knee disability.  See also AB v. Brown, 6 Vet. App. 35 
(1993).  

With respect to the issue of service connection for a back 
disability, the Board notes that this claim was previously 
denied by the RO in a March 1996 rating decision.  That 
decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  If 
new and material evidence is received, however, the claim may 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
3.156(a) (2004).

In this case, in the May 2002 rating decision on appeal, the 
RO did not address the issue of whether new and material 
evidence had been received to reopen the claim of service 
connection for a back disability, but addressed the issue 
only on the merits.  Nonetheless, the Board is obligated by 
38 U.S.C.A. §§ 5108 and 7104(b) to address whether new and 
material evidence has been submitted prior to addressing the 
merits of this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); see also Ashford v. Brown, 10 Vet. App. 120 
(1997).  Accordingly, the issue has been framed as set forth 
on the cover page of this decision.  The Board's 
consideration of this issue is not prejudicial to the 
veteran, given the favorable decision below.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In September 2004, the veteran testified at another Board 
hearing at the RO.  It is noted that although the veteran's 
attorney was notified of the time and date of the hearing by 
mail, he failed to appear for the hearing without 
explanation.  The veteran indicated that he wished to proceed 
with the hearing without his attorney.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO denied service 
connection for a back disability.

2.  Although the veteran was notified of that determination 
and of his appellate rights in an April 1996 letter, he did 
not perfect an appeal within the applicable time period.

3.  The evidence added to the record since the March 1996 
rating decision includes clinical records which, when 
considered with previous evidence, relate to an unestablished 
fact necessary to substantiate the claim; and, when 
considered by itself or together with previous evidence of 
record, raises a reasonable possibility of substantiating the 
claim of service connection for a back disability.

4.  Right knee and back disabilities were not shown in 
service or for many years thereafter and the most probative 
evidence of record indicates that the veteran's current right 
knee and back disabilities are not causally related to his 
active service, any incident therein, or any service-
connected disability.  

5.  The veteran sustained fractures of his right ulna and 
radius in a skating accident prior to service; however, the 
record contains no probative evidence that he sustained any 
additional fractures or other injuries to his right ulna and 
radius in a motor vehicle accident during service.

6.  The veteran was medically discharged from active service 
due to an increase in the severity of his right wrist 
symptoms caused by the daily rigors of his physical training 
and other responsibilities as a soldier.

7.  In January 1980, the RO granted service connection for 
the right ulna and radius disability based on aggravation of 
the pre-existing condition during service beyond its natural 
progression; the RO determined the condition was 30 percent 
disabling, but reduced the rating by 20 percent, for a 
"net" rating of 10 percent, to account for the pre-existing 
impairment the veteran had prior to service.

8.  In March 1982, the Board denied the veteran's claim for a 
higher rating for his right ulna and radius disability, which 
included consideration of whether the RO legally was 
justified in "offsetting" the rating for the pre-existing 
impairment.

9.  In an unappealed April 2003 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen a claim that the 20 percent deduction for 
pre-existing impairment prior to service was appropriate.

10.  During the years since service, the veteran has 
sustained no fewer than seven different intercurrent injuries 
to either his right wrist, forearm, or neighboring areas, 
resulting in superimposed disability.

11.  The veteran has not fully cooperated and given a genuine 
effort during several medical evaluations, including those 
most recently conducted in January 1999, to determine the 
extent of his pain, limitation of motion, and other purported 
symptoms.

12.  The veteran's left knee disability is manifested by 
limitation of flexion, pain, weakness, and fatigue, with no 
evidence of instability or lateral subluxation.  


CONCLUSIONS OF LAW

1.  The March 1996 rating decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2004).

2.  New and material evidence has been received to reopen the 
claim of service connection for a back disability.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  A back and right knee disability were not incurred during 
active service, nor is any such disability causally related 
to or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
3.303, 3.304, 3.306, 3.310 (2004).

4.  The criteria for a rating in excess of 10 percent for the 
residuals of the injuries to the right ulna and right radius 
of the major upper extremity, after a reduction of 20 percent 
for the pre-service degree of impairment, have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.22, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5206, 
5207, 5210, 5211, 5212, 5213, 5215 (2004).

5.  The criteria for a rating in excess of 40 percent for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In September 2002 and July 
2003 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran that VA would 
assist him in obtaining information that he felt would 
support his claims.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

Here, it is noted that the veteran did not receive a VCAA 
notice prior to the initial rating decisions denying his 
claims.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  The 
VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  It is also 
noted that after providing the veteran the July 2003 VCAA 
notice and affording him the opportunity to respond, the RO 
reconsidered the veteran's claims as evidenced by the May 
2004 supplemental statement of the case.  Moreover, the 
veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded several VA 
medical examinations in connection with his claims.  The 
examination reports provide the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

At his June 1977 military enlistment medical examination, the 
veteran reported a history of a broken right wrist.  No 
pertinent abnormalities were identified on clinical 
evaluation.

In-service medical records show that the veteran was treated 
for left knee chondromalacia as well as symptoms related to 
his right wrist.  The veteran's service medical records are 
negative for complaints or abnormalities pertaining to the 
back or right knee.  

Specifically, the pertinent service medical records show that 
in October 1978, approximately one year into his period of 
active duty, the veteran sought treatment for complaints of 
pain in his right wrist.  He reported that he had been 
experiencing wrist pain at night during the past year, 
especially in cold weather.  He acknowledged that he had 
fractured his right wrist and forearm prior to service.  
During the clinical portion of the evaluation, the veteran 
was unable to supinate his forearm, and the examining 
physician noted tenderness over the navicular region.  X-ray 
studies showed signs of an old Colles' fracture.  The 
examining physician diagnosed residuals of that fracture, 
prescribed Motrin, and referred the veteran for an orthopedic 
examination for further clinical evaluation and workup.

During the orthopedic examination in October 1978, the 
veteran again reported sustaining a fracture prior to 
service.  He also said that he underwent surgery after the 
accident, involving a closed reduction of the bone, and that 
his doctors placed his wrist in a cast for 6 weeks.  The 
examining orthopedist indicated the veteran had a volar 
angulation deformity, and that he could only pronate his 
right forearm to 45 degrees and could only supinate it to 15 
degrees.  At the conclusion of the evaluation, the examining 
orthopedist diagnosed malunion of the right radius and 
indicated that such condition had existed prior to service 
(EPTS).  Because of the level of functional impairment the 
veteran had in his right wrist and forearm, the examining 
orthopedist recommended referring the veteran to a medical 
evaluation board (MEB) and a physical evaluation board (PEB) 
to determine if he successfully could continue serving on 
active duty in the military.  The examining orthopedist also 
recommended a temporary limited duty profile restricting the 
level of the veteran's physical activity and training.

An informal MEB convened in November 1978 and concluded that 
the veteran was physically fit to successfully perform the 
duties and responsibilities of his rank when he entered the 
military, despite sustaining the fracture prior to service, 
but that the nature of his work once on active duty in the 
military was sufficient to greatly aggravate the pre-existing 
injury and thereby render him unfit to continue performing 
his duties and responsibilities.  As a result of his 
disagreement with the MEB's preliminary findings, the veteran 
requested a hearing concerning the matter, which was held in 
January 1979.

During the hearing, the veteran testified that, although he 
had fractured his right wrist prior to service, his symptoms 
completely resolved and he did not have any further problems 
with this extremity until active duty in the military.  In 
support of that allegation, the veteran claimed that he had 
held various physically demanding jobs since the injury up 
until he entered the military, including digging ditches, 
moving furniture, working in a factory, and picking tobacco.  
The veteran claimed that he could no longer do any of those 
jobs because they would cause his right arm to begin hurting.  
He also indicated that his disability prevented him from 
turning his arm.  He stated that he could no longer type or 
write for very long, drive a truck, hold a gasoline pump in 
his dominant right hand while refueling, or perform his 
responsibilities as an ammunitions bearer.  He went on to 
testify that others in his unit were covering for him, and 
that he had been unable to pass his physical training (PT) 
test about 6 months earlier; nonetheless, he indicated that 
some of his colleagues who liked him gave him a passing 
score.

In other testimony, the veteran indicated that he had 
contemplated undergoing surgery in service, but was advised 
by his physician that the procedure may or may not improve 
his wrist and that his wrist might even be worse.  He also 
stated that he occasionally wore an Ace bandage on the wrist, 
about twice a week, and that the extent of the functional 
impairment in his wrist, as well as in his left knee, 
precluded him from continuing on active duty in the military.

Upon further questioning by the MEB, the veteran alleged that 
he had been on sick call at least once or twice a week since 
initially being seen in October 1978 for problems with his 
right wrist.  It was noted that the veteran's claims in this 
regard were not substantiated by any of the records available 
to the MEB because the veteran had been absent without leave 
(AWOL) purportedly trying to obtain money to take care of his 
wife and baby.

After deliberating, the MEB and PEB found the veteran unfit 
to continue serving on active duty in the military due to 
aggravation during service of the preexisting disability in 
his right wrist.  The MEB determined that the percentage of 
disability in the veteran's right ulna and radius was 30 
percent, but that, after a 20 percent reduction for the 
extent of the preexisting impairment prior to service (EPTS), 
his net rating was 10 percent.  The MEB also assigned a 10 
percent rating for chondromalacia in the left knee, for a 
combined rating of 20 percent, considering both the net 
impairment in the right ulna and radius and that in the left 
knee.

The veteran signed a statement later in January 1979 
attesting that there had been no change in the status of his 
medical condition, and he subsequently was discharged from 
the military in February 1979, with severance pay, due to his 
physical disability.

In February 1979, the veteran filed an application for VA 
compensation benefits.  His application, as well as the 
medical records received in connection with his original 
claim, are negative for complaints or abnormalities 
pertaining to the back or right knee.  

It is also noted that in his February 1979 application, the 
veteran did not allege that he had been involved in a motor 
vehicle accident at any time during service-causing 
additional injury to his right ulna or radius.  He also did 
not mention or otherwise refer to any such accident or injury 
in a statement he submitted in April 1979, or while initially 
being examined by VA for compensation purposes in May 1979, 
although he now claims that he injured his right wrist in a 
motor vehicle accident during service.  

During a May 1979 VA medical examination, the veteran 
reported that he fell down and fractured his right wrist 
prior to service in 1971 or 1972, and that, since then, he 
had a deformity and had experienced pain to palpation.  The 
examining VA physician indicated the veteran had full range 
of motion in his right wrist and a nontender scar.  X-ray 
studies subsequently taken of the wrist in August 1979 showed 
signs of a prior Colles' fracture that had healed with only 
minimal deformity; the joint spaces of the right wrist 
appeared normal.  Again, these records are negative for 
abnormalities of the right knee and back.  

In a January 1980 rating decision, the RO granted service 
connection for chondromalacia of the left knee and assigned 
an initial zero percent rating, effective February 6, 1979.  
In addition, the RO granted service connection for residuals 
of an injury to the right radius and ulna based on 
aggravation of a preexisting condition.  The RO determined 
the condition was 30 percent disabling, but reduced the 
rating by 20 percent, for a "net" rating of 10 percent, to 
account for the pre-existing impairment the veteran had prior 
to service from his skating injury.  The veteran appealed the 
RO's decision to the Board, requesting a higher rating.

Another X-ray study subsequently taken of the veteran's right 
wrist in October 1980 disclosed an unhealed fracture of the 
distal ulna and radius, but no evidence of degenerative 
changes or soft tissue swelling.

In March 1982, after considering all of the evidence of 
record, the Board denied the veteran's claim for a rating 
higher than 10 percent for the residuals of his right ulna 
and radius fractures.  In its decision, the Board included 
consideration of whether the RO legally was justified in 
"offsetting" the rating by 20 percent for the pre-existing 
impairment.  The Board concluded that issue since had become 
"moot" because the veteran did not currently have more than 
10 percent functional impairment in his right ulna and 
radius, anyway, regardless of whether he had at any time in 
the past, so he could not receive a rating higher than 10 
percent because that was the maximum level of his current 
disability, even acknowledging the aggravation during 
service.

The evidence shows that since his separation from service, 
the veteran sustained numerous intercurrent injuries to his 
right wrist, forearm or neighboring areas, including in 
February 1981, January 1983, June 1983, July 1987, August 
1988, December 1990, and April 1991.

The June 1983 incident occurred at the veteran's civilian 
job, as a log truck driver.  He reportedly was attempting to 
tighten down a load of logs and the crank used to tighten the 
chain slipped from his grasp and started spinning, catching 
him on the dorsal aspect of his right wrist and distal 
forearm.  The report of a follow-up clinical consultation 
that same month indicates that he had a significant past 
history of a previous injury to his right forearm, involving 
fractures of his right distal radius and ulna, which had 
occurred about 13 years earlier, in approximately 1970.  The 
report of that clinical consultation further indicates that 
his doctors had treated his pre-service fracture by 
manipulative reduction and external cast immobilization, but 
that the injury apparently was never followed up properly 
and, as a consequence, he was left with an angulatory 
deformity of the distal forearm that had caused some 
noticeable disability related to limited forearm rotation.  
Despite that, he reportedly had not been disabled from heavy 
work since sustaining the ulna and radius fractures prior to 
service, and had not had any particular complaints about his 
arm-until his recent injury.  He eventually underwent surgery 
on his right wrist in August 1983 as a result of the 
industrial injury.  The procedure involved a resection and 
stabilization of his right distal ulna and an exploratory 
arthrotomy of his right wrist.  

The veteran received postoperative, follow-up, treatment on a 
number of different occasions during the ensuing months, from 
September 1983 to January 1984.  His treating physician noted 
that he found it difficult to explain the basis of the 
veteran's persistent symptoms since the surgery.  The veteran 
claimed his symptoms were worse than before the procedure.  
It was noted that the veteran was very uncooperative in his 
physician's attempts to determine whether the symptoms, in 
fact, had an organic basis.  For example, the veteran was 
resistant to comply with the efforts necessary to properly 
conduct range of motion and neurological studies, unless 
purposely distracted.  As a result, in January 1984, after 
determining that he had no further treatment to offer the 
veteran because of his reluctance to even be examined, and 
since the nature and gravity of his complaints and symptoms 
continued to exceed what could reasonably be explained 
clinically, the physician officially discharged the veteran 
from his care and recommended that he obtain a second, and if 
necessary, a third medical opinion from other doctors for his 
own satisfaction.

Another physician who later examined the veteran on various 
occasions during March 1984 conducted nerve conduction 
velocity (NCV) tests and determined that the veteran also had 
carpal tunnel syndrome (CTS) in his right wrist.  The 
physician further noted that the CTS probably could not 
account for the veteran's ongoing complaints of pain along 
the dorsum of his right wrist.  The physician indicated there 
were a number of other possible causes, instead, for the pain 
in that area-including scarring from the recent operation, 
the initial ("original") trauma prior to service, or even 
new problems with periostitis or inflammation in the carpal 
bone area.  The physician was therefore very hesitant to 
perform a surgical release of the right carpal tunnel because 
it may not improve the veteran's situation.  The veteran 
nonetheless expressed a desire to undergo surgery and the 
procedure was scheduled for April 1984.  The veteran 
reportedly no longer had any pronation or supination at all 
in his right forearm since sustaining the work-related injury 
in June 1983, and that was aside from his continued 
complaints of persistent pain in the dorsum of his right 
wrist and decreased grip strength in his right hand.  Just 
prior to undergoing the surgery, however, the hospital 
received a telephone call from the veteran's employer who 
indicated that the worker's compensation insurance carrier 
would not approve the operation.  The surgery was therefore 
cancelled.

In November 1984, X-ray study of the veteran's right hand was 
essentially unremarkable for evidence of a significant 
abnormality, except for the signs of the surgical resection 
in August 1983.

The veteran thereafter sustained additional injuries in July 
1987, while working as a surveyor.  In a July 1987 treatment 
record, the veteran explained that he had been carrying 2 
concrete monuments when he stepped into a hole and 
immediately felt a sharp pain across his back.  The veteran 
indicated that despite his back pain, he returned to work the 
next day and unfortunately stepped in another hole.  In other 
records, the veteran indicated that he stepped in a hole in 
July 1987, twisted around and fell, injuring his cervical, 
thoracic and lumbosacral vertebrae.  

The Social Security Administration (SSA) later awarded the 
veteran temporary disability benefits, from the date of the 
July 1987 injury and continuing until 1990, because he was 
precluded from engaging in certain types of jobs commensurate 
with his prior work experience, level of education, age, 
etc., due to the severity of his physical impairment 
resulting from that incident.  The SSA indicated that the 
veteran was experiencing continuous back and neck pain and 
had difficulty bending over, which in turn prevented him from 
working in physically demanding jobs and even certain others 
of a more sedentary nature, but that he still was capable of 
working in some less exertional, sedentary jobs.  The SSA 
also determined that the veteran temporarily could not work 
in certain jobs during those years because of decreased grip 
strength in his right hand, tenderness in his right wrist, 
and difficulty turning his right wrist.  His remaining 
impairment pertained to his difficulty flexing his "left" 
middle finger, which resulted from a June 1989 infection that 
required surgical intervention by way of an incision and 
drainage.  Those records also show that he was not 
experiencing any pain whatsoever at that time on supination 
of his right forearm.

In December 1989, the veteran filed a claim for an increased 
rating for his right wrist disability.  In connection with 
this claim, the RO obtained VA and private clinical records.  
In pertinent part, these records show that in the veteran 
sought treatment for low back and neck pain since stepping in 
a hole in July 1987.  Subsequent lumbar myelography was 
normal and the veteran was encouraged to begin a work 
hardening program and return to work as soon as possible.  

The veteran underwent a VA medical examination in March 1990, 
at which he complained of neck and back problems.  
Examination, however, was negative for abnormalities 
pertaining to the right knee or back.  The veteran further 
reported that he had re-injured his right wrist during 
service, "while doing his usual work," such as, at times, 
lifting 100 pounds.  During the objective clinical portion of 
that evaluation, the veteran had either completely normal or 
essentially normal range of motion in his right wrist and 
forearm in nearly all of the directions tested.  The result 
of the range of motion testing was as follows:  Dorsiflexion 
of the right wrist was to 65 degrees, out of a normal 
dorsiflexion of 70 degrees.  Palmar flexion of the right 
wrist was to 75 degrees, out of a normal 80 degrees.  Ulnar 
deviation of the right wrist was to 40 degrees, out of a 
normal 45 degrees.  Radial deviation of the right wrist was 
normal to 20 degrees.  Pronation of the right forearm was 
normal to 80 degrees.  Supination of the right forearm was to 
50 degrees, out of a normal 85 degrees.  Consequently, when 
assessing the overall severity of the disability, the VA 
examiner indicated the veteran had only mild functional 
symptoms and impairment.  He noted that X-ray studies of the 
right forearm had shown only indications of an old injury 
that was well healed with no new changes.  The X-ray films 
also showed an approximately 1-inch shortening of his distal 
ulna due to the surgical resection in August 1983, but that, 
too, was an old finding with no new changes observed during 
the years since.

An X-ray study of the veteran's right forearm in February 
1991 continued to show only evidence of an old, healed 
fracture of his radius with moderate residual angulation and 
the absence of a small portion of his distal ulna as a result 
of its surgical removal.  There were no radiographic 
indications of fractures, lytic lesions, or other acute 
abnormalities.

The veteran sustained a contusion to his right hand in April 
1991 and a few days later underwent additional surgery on his 
right wrist for transection of the posterior interosseous 
nerve, to insert a mushroom head prosthesis in the distal end 
of his ulna, and to release the radial nerve in the supinator 
tunnel.  The hospitalization summary notes that the veteran 
had recently had a motor vehicle accident and underwent 
myelogram, MRI and CT scans, which showed some degenerative 
changes in the cervical vertebra.  His doctors cancelled 
other surgery scheduled for May 1991.

The veteran subsequently indicated during an August 1991 VA 
medical examination that he received a medical discharge from 
service after fracturing his right arm "in maneuvers," and 
that his initial injury prior to service "did not heal 
properly."  The results of the range of motion studies 
conducted during the objective clinical portion of that 
evaluation were as follows:  Dorsiflexion of the right wrist 
was to 30 degrees, palmar flexion of the right wrist was to 
15 degrees, ulnar deviation of the right wrist was to 20 
degrees, radial deviation of the right wrist was to 10 
degrees, pronation of the right forearm was to 80 degrees, 
and there was zero degrees of supination.  The VA examiner 
also indicated the veteran had very poor grip strength in his 
right hand and forearm, but questioned whether he actually 
was "try[ing] his best."  Therefore, after reviewing X-rays 
of his right forearm confirming a 3-4 centimeter loss of the 
distal ulna-with prosthesis, and bowing of the distal radius 
and ulna consistent with old fractures, the VA examiner 
concluded the veteran had moderate functional disability, 
overall.  It is noted that the VA medical examination report 
notes that the veteran's complaints included back pain, 
although no back disability was diagnosed.  

A private physician examined the veteran in October 1991, 
apparently to determine his continued entitlement to 
disability benefits.  In pertinent part, the veteran claimed 
that he had originally injured his neck and back in 1981 in 
an automobile accident.  This injury caused him to have to 
leave his job as a correctional officer.  The veteran 
indicated that he recovered from this injury but sustained 
another injury while working as a surveyor when he fell in a 
hole while walking.  He claimed that he was now in constant 
pain.  The veteran did not attribute his fall to his left 
knee disability and did not complain of left knee instability 
or giving way at the time of the examination.  No findings of 
left knee instability were noted on physical examination.  
The examiner indicated that he suspected that the veteran 
might have been malingering or embellishing the severity of 
his symptoms, noting that he was "somewhat evasive," 
"vague," and "nebulous" when questioned about just how 
long he had been experiencing the multitude of symptoms; the 
physician also acknowledged that he was not altogether 
certain the veteran's actions were deliberate.  The physician 
added that the veteran also was experiencing a considerable 
amount of anxiety and stress as a result of trying to deal 
with the aftermath of an accident which occurred 
approximately one year prior in which his daughter was 
reportedly hit by a truck that careened through a wall of the 
restaurant where she was eating.  The physician referred the 
veteran to a psychologist for further clinical evaluation and 
workup, including to establish whether the veteran had any 
malingering with respect to his multiple musculoskeletal 
complaints.

The veteran underwent psychological evaluation in November 
1991, and he again indicated that he had experienced, among 
other symptoms, depression and anger related to the accident 
involving his daughter, as well as over his inability to work 
since sustaining the job-related injuries several years 
earlier, in 1987.  Specifically, the veteran claimed that he 
had severely injured his neck and back in 1987 when he 
unexpectedly stepped in a hole.  Again, the veteran did not 
attribute his fall to his left knee disability.  The 
examining psychologist diagnosed an adjustment disorder with 
a severely depressed mood and a moderately severe panic 
disorder without agoraphobia, indicating the veteran 
sometimes experienced the associated symptoms (chest pain, 
cold sweats, difficulty breathing, and heart palpitations) as 
often as twice a day.  The examining psychologist further 
indicated that, if the veteran's physical limitations were 
bonafide, his problems concentrating were likely to 
moderately impair his ability to achieve production quotas 
and/or quality standards in any job.  He also indicated that 
it was likely that the veteran's discomfort and difficulty 
sleeping, which he partly attributed to the pain in his back 
and right arm, could result in unreliable attendance at work.

Also in November 1991, the veteran was hospitalized at a VA 
medical center (VAMC) in connection multiple complaints, 
including low back pain.  The veteran claimed that he had 
been injured in 1977 and 1979 automobile accidents.  He 
stated that he sustained additional injury in 1987, and had 
not been able to walk since that time without the help of a 
cane and braces.  The diagnoses included chronic pain 
syndrome and back pain, status post injury in 1987.  The 
hospitalization summary contains no notation of a fall during 
the course of treatment.  

In a letter received in November 1991, the veteran's private 
physician indicated that the veteran had fallen and injured 
his back in July 1987.  He noted that the veteran had been 
working as a surveyor at the time and had stepped in a hole.  
Since that time, the veteran had complained of chronic pain 
in the cervical, thoracic, and lumbar spine.  The diagnoses 
included chronic lumbar strain.  

In a December 1991 statement, the veteran claimed that while 
hospitalized at the VAMC in November 1991, he had fallen as a 
result of his left knee giving way.  He claimed that he 
injured his arm, neck and back in the fall but that VA did 
not take X-rays.  

A private physician at the Ramada Hand Institute who examined 
the veteran in January 1992 for complaints of pain in his 
right hand and forearm determined that the veteran had a 
total of 53 percent impairment in this upper extremity and a 
32 percent impairment of the whole person.  That same 
physician had indicated a few months earlier, in October 
1991, that the veteran was looking for some form of total 
disability rating.

At an October 1992 Board hearing, the veteran testified about 
the severity of his various disabilities.  He claimed that 
his left knee gave out approximately twice monthly causing 
him to fall.  He indicated that he had had to quit work in 
1987, due to injuries he sustained in a fall.  With respect 
to his back, the veteran claimed that he injured it in 
service during "night maneuvers," as well as injuring his 
right wrist and left knee in the same incident.  He stated 
that he sought treatment for his back in service, but was 
advised that he was young and shouldn't worry about it.  He 
further claimed that he sought treatment within one year of 
service for his low back and was prescribed medicine which 
was effective in relieving his back pain.  The veteran 
indicated that he reinjured his back in 1987, when he stepped 
in a hole which caused his left knee to give way.

In December 1995, the veteran underwent VA medical 
examination.  He claimed that he had been involved in an 
accident in service in 1979 and had developed back and neck 
pain at that time.  He indicated that his symptoms thereafter 
improved somewhat but in 1987, he fell after stepping in a 
hole and developed increasing neck and back pain.  After 
examining the veteran, the diagnosis was chronic cervical and 
lumbar strain with normal neurologic examination.  The 
examiner indicated that he did not feel that there was any 
relationship between the veteran's low back and neck disorder 
and his service-connected left knee disability.

A VA orthopedic physician examined the veteran in December 
1995 to obtain a medical opinion concerning the extent of the 
impairment in his right ulna and radius that was related to 
his service in the military-as opposed to the numerous 
intercurrent injuries since service.  The veteran told the 
examiner that he was involved in a motor vehicle accident 
during service in which he injured both his left knee and 
right arm, requiring that he wear a splint/sling over his 
right arm for about 4 days after the incident before 
returning to duty.  The veteran also said that, about 2 weeks 
later, he began to notice pain in his right wrist and 
shoulder while dropping mortar rounds, so he again consulted 
a physician who placed his wrist in a "cock-up" brace and 
prescribed pain medication.  He denied undergoing any surgery 
on his wrist while in service, but said there was a fracture 
of the wrist. although not initially diagnosed.  He also said 
that, since the injury in service, he had continued to have 
problems with his right wrist, elbow and shoulder, and had 
undergone surgeries, with the most recent procedure geared to 
achieving better range of motion.

During the objective clinical portion of the evaluation, the 
veteran had active forward elevation in his right shoulder 
from 0 to 150 degrees, which was symmetrical to the forward 
elevation in his left shoulder, as was his internal rotation 
that he successfully could complete down to his eighth 
thoracic vertebra.  In addition, he had 30 degrees of 
external rotation of his right shoulder, which also was 
symmetrical to that in his left shoulder.  There was some 
tenderness to palpation over the supraspinatus muscle, but no 
tenderness over the insertion of the rotator cuff.  There 
also was a positive impingement of the right shoulder, but 
not of the left shoulder.  Objective clinical examination of 
his right elbow revealed range of motion from 0-140 degrees 
of flexion, with no signs of tenderness to palpation about 
the elbow.  Also, a scar on the lateral aspect of the elbow 
from his surgery was well healed and completely asymptomatic.  
There was some tenderness to palpation over the ulnar border 
during the objective physical evaluation of the veteran's 
right wrist, and he had severe limitation of motion.  The 
results of the range of motion studies were as follows:  
Dorsiflexion of the right wrist was to 25 degrees, palmar 
flexion of the right wrist was to 5 degrees, ulnar deviation 
of the right wrist was to 10 degrees with pain, radial 
deviation of the right wrist was to 10 degrees with pain, 
pronation of the right forearm was nearly full, to 75 
degrees, but supination was only to 5 to 10 degrees.  

The veteran had normal sensation in all of the fingers of his 
right hand and in his thumb.  X-ray studies showed that he 
had an approximately 30-degree apex volar angulation 
deformity at the junction of the middle and distal thirds of 
his right ulna and radius, with signs also of the surgical 
resection of the distal ulna and replacement with a 
prosthesis.  There also were radiographic indications of 
significant degenerative arthritis in the radial carpal 
joint, including large osteophyte on the scaphoid.  In 
summarizing his overall diagnostic assessment, the examining 
VA physician indicated the veteran had a history of both bone 
forearm fractures "secondary to an accident sustained in 
military service."  The VA orthopedic examiner went on to 
note that the injury in service apparently was not treated 
with a cast initially and was later discovered, and that the 
veteran had a residual deformity and had required 2 surgeries 
as a result of this.  The VA orthopedic examiner also said 
the veteran would benefit from further surgery, but that he 
did not want to have any more surgery performed at that time, 
and that he had developed significant degenerative arthritis 
in his right wrist joint as a result of the injury in 
service.  Lastly, the VA orthopedic examiner stated the 
veteran had complaints of pain in his right shoulder, too, 
and that he appeared to have impingement syndrome of this 
shoulder, which began after the accident in service as well, 
and was most likely also related to the accident in service.  
The VA examiner expressed less certainty as to whether the 
veteran's left knee pain and mild degenerative arthritis were 
a residual of the purported automobile accident in service 
since the arthritis might just as well have been attributable 
to his age.

In a March 1996 rating decision, the RO denied service 
connection for degenerative disc disease of the low back.  
The veteran was duly notified of this decision in an April 
1996 letter, but he did not appeal.

In a December 1996 decision, the Board granted a 10 percent 
rating for the veteran's left knee disability.  

During a VA orthopedic examination in February 1997, the 
veteran acknowledged that he had fractured his right ulna and 
radius prior to service (in 1970, at the age of 15, while 
skating), and that his treating doctor placed his forearm in 
a cast for approximately 6 weeks.  He denied experiencing any 
residual loss of motion until he re-fractured his right wrist 
in a motor vehicle accident during service (in 1978), 
requiring additional casting for another 6 weeks.  The 
veteran further claimed that, after his doctor removed the 
cast, he was unable to supinate his wrist and forearm, at 
all, although he did not notice any significant pain and was 
able to work as a truck driver for many years after that 
injury.  He also acknowledged the other intercurrent injuries 
since service, including the one in 1983, and the subsequent 
need for surgery for persistent numbness within the distal 
nerve distribution, as well as constant pain in his wrist.  
The veteran indicated that the surgery did not increase his 
supination, which had been absent since the injury in 
service.  He also indicated that he believed the lack of 
supination due to his injury in service contributed to his 
subsequent injury after service in 1983.  He went on to note 
that, because of the problems with his right wrist, he had to 
use his right shoulder in an effort to supinate his forearm-
which in turn caused him quite a bit of shoulder pain, but 
that he had not sought any medical treatment for that yet.

During the objective clinical portion of the evaluation, 
there was quite a bit of tenderness to palpation over the 
anterior portion of the rotator cuff of the right shoulder.  
Active forward elevation was to 160 degrees, external 
rotation to 45 degrees, and internal rotation successfully to 
the twelfth thoracic vertebra (T12).  There was slightly less 
internal rotation when compared to that in the left shoulder, 
but otherwise symmetrical.  Also, abduction and external 
rotation strength were 5/5, and the impingement sign was 
markedly positive.  Objective physical evaluation of the 
right shoulder showed the veteran had 0-140 degrees of 
flexion, which was symmetric to that in his left elbow.

After physical evaluation of the right wrist, the VA examiner 
indicated the veteran had a well-healed surgical scar over 
the distal ulna, as well as over the proximal forearm in the 
region of the radial tunnel.  The ulna incision was mildly 
tender.  He had severe limitation of motion in his right 
wrist.  The results of the range of motion studies were as 
follows:  Dorsiflexion of the right wrist was to 20 degrees, 
palmar flexion of the right wrist was to 40 degrees, 
pronation of the right forearm was to 10 degrees, and 
supination of the forearm was to 40 degrees.  The veteran had 
a sensory deficit within the radial nerve distribution, but 
his motor function and sensory function of the median and 
ulnar nerves were intact.  X-rays of the right forearm 
continued to show signs of the ulna and radius fractures at 
the junction of the middle and distal thirds of the 
diaphysis.  They also continued to show about a 25 degrees 
angulation deformity at that location, in addition to a 10-
degrees dorsal tilt of the distal radius and a radial 
inclination of 26 degrees.  The X-ray studies also showed 
signs of the surgical removal of the distal portion of the 
ulna and replacement with a silicone cap prosthesis.  There 
also were mild changes of arthritis at the radial carpal 
joint.  

In summarizing the overall diagnostic assessment, the VA 
orthopedic examiner indicated the veteran had a very complex 
history, and that it was extremely difficult to interpret how 
his pre-military service injury and post-military service 
injury-as well as his military injury-had contributed to his 
current condition.  The VA orthopedic examiner indicated the 
veteran told him that he did not have any limitation after 
his initial injury prior to service, in about 1970, and that 
it was only after he sustained a both bone fracture while in 
the military, in 1978, and received cast treatment, that he 
noticed a lack of supination.  The veteran said that he 
believed that purported injury in service had somewhat 
contributed to his intercurrent injury since service, in 
1983, when the crank shaft hit the distal aspect of his ulna 
and caused a fracture as well as soft tissue trauma to the 
dorsal forearm.  The VA orthopedic examiner went on to note 
that, currently, the veteran has quite restricted motion of 
his right wrist, that it is conceivable that lack of 
supination as he claimed was present since his 1978 injury in 
the military and could have contributed to altered use of 
this extremity and thereby may have contributed to his 
subsequent injury in 1983.  Given the 3 injuries, however, 
this was very difficult to pinpoint.  Lastly, the VA examiner 
indicated the veteran also had rotator cuff tendinitis that 
appeared to be attributable to the wrist injury, and that he 
was forced to supinate his shoulder in an attempt to restore 
some of the motion that is lost at the wrist.

The veteran received treatment in a VA outpatient clinic 
during 1997 and 1998 for complaints of pain and numbness in 
his right hand, wrist, forearm, and shoulder.  He complained 
of pain in his left arm and knee, as well.  These records, 
however, are negative for complaints or findings pertaining 
to the right knee or back.  He continued to wear a brace on 
his right wrist.  The report of a January 1998 consultation 
indicates that he had malunion of the distal 1/3 of his right 
radius from an injury that he earlier had sustained at the 
age of 16, and that he since had experienced persistent pain 
and underwent surgery to implant a prosthesis.

In January 1999, the veteran was examined by both a VA 
orthopedist and neurologist.  After examining the veteran, 
the VA neurologist indicated the pain in the veteran's right 
wrist and shoulder is a musculoskeletal type of pain and 
orthopedic problem, possibly secondary to arthritis or other 
etiologies that may be related to the traumatic injury to his 
shoulder in service.  Unfortunately, however, because the 
veteran did not allow a careful assessment of range of motion 
testing, he would need to have that done during his 
orthopedic evaluation.  The VA neurologist also indicated 
that, although the veteran had some subjective change in 
sensation associated with numbness in the median nerve 
distribution, which usually would lead to a diagnosis of 
carpal tunnel syndrome, it was questionable in this instance 
since the results of nerve conduction studies were normal and 
showed no signs of nerve damage.  The VA neurologist further 
indicated that the other portions of the veteran's 
neurological examination were unremarkable, as well, as the 
veteran did not have signs or symptoms of radiculopathy, 
including symmetric deep tendon reflexes of 1+ at the 
triceps, 2+ at the biceps, 2+ at the brachial radialis, 3+ at 
the knees, 2+ at the ankles, with downgoing toes.  He also 
did not have any bowel or bladder problems to signify a 
possible myelopathy, and the VA neurologist reiterated that, 
with the unilateral presentation of the veteran's symptoms, 
it was likely that he had mostly orthopedic problems in his 
right arm, somewhat related to the previous service injury, 
whereas his right shoulder impairment seemed to be a 
different problem altogether.  Because the impairment was an 
orthopedic problem, however, the VA neurologist deferred 
making any further comments concerning the etiology and 
severity of the conditions at issue to the examining 
orthopedist for his opinion.

During his examination of the veteran, the VA orthopedist 
acknowledged that the veteran had a very complex history and 
several issues.  For one, he had mild rotator cuff tendinitis 
in his right shoulder that did not appear to be related to 
his prior injuries or time spent in service.  He did have 
limited range of motion in his right wrist that was painful, 
although it was impossible to know whether this was caused by 
his injury in 1970 or the one that happened in the military 
in 1978.  The VA orthopedic examiner indicated the veteran 
had "some confusion" concerning when the injury in his 
right upper extremity occurred, but that he apparently 
suffered a both-bone (ulna and radius) forearm fracture at 
the age of 15, in 1970, which was treated with closed 
reduction and casting for 6 weeks and, according to the 
veteran, himself, he had very poor wrist motion after the 
cast was removed.  The veteran indicated, however, that he 
did not have much pain and was able to work for many years by 
using anti-inflammatory medication.  The VA orthopedic 
examiner also mentioned the intercurrent injury since 
service, in 1983, as well as the subsequent surgeries 
involving a resection of the distal ulna and replacement of 
it with a silicone cap prosthesis, and the radial nerve 
tunnel release.  The veteran acknowledged that those 
procedures did increase his supination and decrease some of 
his pain.  His current complaints, however, still included 
pain in his right wrist, forearm and shoulder, as well as 
poor range of motion, particularly on supination and 
pronation of his elbow.

During the objective clinical portion of the evaluation, 
there was evidence of diffuse tenderness over the anterior 
portion of the rotator cuff of the right shoulder, but no 
indications of tenderness over the acromioclavicular (AC) 
joint of clavicle.  External rotation of the shoulder was 
only to 20 degrees.  Internal rotation of the shoulder could 
be completed down to the sacroiliac (SI) joint.  The veteran 
had 80 degrees of abduction and 90 degrees of forward 
flexion.  But the VA examiner indicated the veteran gave a 
"poor effort" during the range of motion testing, and that 
his active motion was "inconsistent with" the ranges 
obtained during re-testing.  As an illustration of this, the 
VA examiner pointed out that, when he attempted to passively 
move the veteran's shoulder, he actively resisted, and that 
the tenderness he claimed to be experiencing was "out of 
proportion" to the VA examiner's actual physical findings.  
The examiner stated that this may have been indicative of 
some "amplification of symptoms."  A magnetic resonance 
imaging (MRI) study of the right shoulder showed signs of 
some mild rotator cuff tendonopathy.

On physical evaluation of the veteran's right elbow, he had 
range of motion from 0-140 degrees of flexion, which was 
symmetrical to the range of motion in his left elbow.  There 
also was no evidence of instability during varus and valgus 
stress testing.  The scar over his right radial tunnel area 
was well healed, and he had a negative Tinel's sign in this 
region.  The other scar incision over the area of his distal 
ulna also was well healed, too.

The veteran had the following ranges of motion during testing 
of his right wrist and forearm:  Dorsiflexion of the right 
wrist was to 20 degrees, palmar flexion of the right wrist 
was to 40 degrees, pronation of the right forearm was to 10 
degrees, and supination of the right forearm was to 15 
degrees,.  The VA orthopedic examiner indicated that, 
although the veteran's wrist motion during the current 
evaluation was less than it was when examined 2 years earlier 
in February 1997, he "did not give a good effort [during the 
current evaluation] to try to show good motion."  The VA 
orthopedic examiner also indicated the veteran had a sensory 
deficit within the radial nerve distribution, but that he had 
normal (5/5) grip strength and finger abduction.  There also 
were no other abnormalities.  X-rays of the right forearm 
continued to show signs of the prior both-bone (ulna and 
radius) fracture at the junction of the middle and distal 
thirds of the diaphysis, with 25 degrees of angulation at the 
wrist, a dorsal tilt of 10 degrees, and radial inclination of 
26 degrees.  There also were radiographic signs of the 
surgeries to resect the distal ulna and replace it with the 
silicone cap prosthesis, but the X-rays showed the veteran 
had only "very mild" degenerative changes in his right 
wrist.

A legal nurse consultant, Nancy R. Ellington, R.N., submitted 
a statement on the veteran's behalf in November 1999 
indicating that, in her opinion, his rating should not have 
been offset by 20 percent, for pre-existing impairment, 
because he was found to be physically qualified for service 
when examined prior to entering the military and did not 
experience aggravation of his disability until while he was 
on active duty.  As further support for her opinion, Nurse 
Ellington pointed out that the doctor who examined the 
veteran in June 1977 for acceptance into the military 
acknowledged the fracture prior to service, but still 
indicated there was "no deformity or disability."  She also 
cited the report of an X-ray taken after service, in August 
1979, also showing "[the veteran] had sustained a Colles' 
fracture [prior to service] which was well healed with 
minimal deformity."  Therefore, she believed the veteran was 
entitled to the full 30 percent for his disability.

In September 2001 written arguments, the veteran argued that 
the submission from the legal nurse consultant constituted 
new and material evidence to reopen a claim "as to the 
propriety of ascertaining whether his preexisting disability 
was 20% disabling, thus necessitating an offset by this 
percentage."  In an April 2003 rating decision, the RO 
determined that new and material evidence had not been 
received in this regard.  The veteran was duly notified of 
this determination and of his appellate rights in an April 
2003 letter, but he did not appeal.

In February 2002, the veteran filed a claim for an increased 
rating for his left knee disability.  He also indicated that 
it was his belief that his left knee disability had resulted 
in low back and right knee disabilities.  

Also in February 2002, VA clinical records show that the 
veteran sought treatment, claiming that his left knee pain 
"throws off [his] gait" making his neck and shoulders hurt.  
The veteran also requested a cane for additional stability, 
stating that he experienced periodic knee pain and giving 
way.  

The veteran underwent VA medical examination in July 2003.  
The examiner noted that he had reviewed the veteran's claims 
folder in connection with the examination of the veteran.  
The veteran reported that he had injured his left knee in 
service and had been given a knee brace approximately two 
years prior.  He also claimed that he had developed right 
knee and low back difficulty approximately two years ago.  He 
stated that he had worked as a surveyor until 1987, when he 
had to quit due to his right arm and left knee disability.  
He claimed that he had used a cane since March 2003 for his 
back and left knee.  Physical examination showed range of 
motion of the left knee from zero to 90 degrees.  There was 
no instability.  He exhibited loss of range of motion of 35 
degrees due to pain, weakness and fatigue.  There was no 
incoordination.  There were similar findings in the right 
knee.  There was subpatellar crepitation in the left knee but 
not in the right.  X-ray studies showed some narrowing of the 
lateral patellofemoral joint line on the axial views.  
Examination of the back revealed a lot of voluntary guarding.  
X-ray studies of the lumbar spine showed some narrowing of 
the L5-S1 disc space with some small osteophytes.  The 
examiner indicated that it was his opinion that the veteran's 
left knee did not cause his right knee or back problems; 
rather such disabilities were time-induced.  The diagnoses 
were bilateral chondromalacia of the patella but with the 
left knee which is service-related no causing development in 
his right knee.  Also diagnosed was lumbosacral disc 
degeneration of L5-S1, nonservice-related.  

In September 2004, the veteran and his spouse testified 
before the undersigned Veterans Law Judge at the RO.  The 
veteran claimed that he fell on a couple of occasions during 
service, injuring his left knee and right arm.  He made no 
reference to an in-service automobile accident.  The veteran 
testified that he now had decreased grip strength in his 
right hand, as well as limited motion which affected 
virtually all aspects of his life.  With respect to his left 
knee, he claimed that he had excruciating pain, swelling, and 
giving way, causing falls.  With respect to his right knee, 
he claimed that he began to experience problems approximately 
10 years ago, which he felt were related to his service-
connected left knee.  The veteran also speculated that he may 
have injured his right knee in service in one of his falls, 
but did not realize it at the time as it did not hurt then.  
The veteran has similar contentions with respect to his back.

II.  Service connection claims

Law and regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis:  With respect to the issue of service connection 
for a back disability, as set forth above, in a March 1996 
rating decision, the RO previously considered and denied this 
claim on a direct basis.  Although the veteran was notified 
of the decision, and of his procedural and appellate rights, 
he did not perfect an appeal within the applicable time 
period.  Thus, the decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2004).

In February 2002, the veteran filed an application to reopen 
his claim of service connection for a back disability, 
including on a secondary basis.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

For claims such as this one, filed on or after effective 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2004).

With these considerations, the Board has reviewed all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final rating 
decision in March 1996.  This evidence includes the veteran's 
contentions, as well as clinical records addressing the 
etiology of the veteran's back disability.  The Board finds 
that the additional evidence received since March 1996 
warrants a reopening of the veteran's claim. as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156.

Turning to the merits of the veteran's claims of service 
connection for a back disability and a right knee disability, 
the Board notes that despite his recent contentions that he 
sustained injuries to the back and right knee in service and 
sought treatment therein, his service medical records are 
entirely silent regarding any complaint or finding of a back 
or right knee disability or injury.  Similarly, the Board 
observes that the post-service medical evidence of record is 
negative for any notations of arthritis or complaints or 
findings of a back or right knee disability for years after 
service separation.  Indeed, when the veteran filed his 
original application for VA compensation benefits, he made 
absolutely no mention of any back or right knee injury or 
disability.  

Again, while the Board has considered the veteran's 
statements that he was treated for a back and right knee 
disability in service and immediately thereafter, the Board 
finds such statements to be far less credible than the 
negative contemporaneous medical and documentary evidence of 
record.  The fact that the contemporaneous records do not 
provide subjective or objective evidence that supports the 
veteran's recent contentions that he experienced right knee 
and back symptoms in service and on a continuous basis 
thereafter is persuasive evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).

Moreover, other than the veteran's lay contentions, the 
record contains no indication that the veteran's current back 
or right knee disability is causally related to his active 
service, any incident therein, or any service connected 
disability.  

In fact, the most probative medical evidence of record 
establishes that the veteran's back disability is not related 
to his active service or his service-connected left knee 
disability, as he contends.  For example, in a December 1995 
VA medical examination report, the diagnosis was chronic 
cervical and lumbar strain with normal neurologic 
examination.  The examiner indicated that he did not feel 
that there was any relationship between the veteran's low 
back and neck disorder and his service-connected left knee 
disability.

Likewise, at a VA medical examination in July 2003, the 
examiner indicated that it was his opinion that the veteran's 
left knee did not cause his right knee or back problems; 
rather such disabilities were time-induced.  He further 
indicated that the veteran's back disability was nonservice-
related.  

The Board finds that the medical opinions discussed above are 
persuasive and assigns them great probative weight.  The 
opinions were rendered by physicians who actually examined 
the veteran.  In addition, the most recent VA examiner gave a 
considered rationale and based his opinions on a complete 
review of the veteran's claims folder.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

Moreover, the Board notes that the only other evidence of 
record which contradicts these opinions is the opinion of the 
veteran.  Although he has argued that his back and right knee 
disabilities were incurred in service and/or are causally 
related to his service-connected left knee disability, such 
opinion is clearly a matter for an individual with medical 
knowledge and expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record.

In summary, as a back and right knee disability were not 
shown in service or for many years thereafter, and because 
the probative evidence of record indicates that such 
disabilities are not causally related to the veteran's active 
service or any service-connected disability, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of service connection for a back and right 
knee disability.  

III.  Increased rating claims

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

Analysis-right radius and ulna disability:  Because current 
level of impairment is of primary importance, the Board does 
not have to go back, resurrect, and reconsider the propriety 
of the initial rating assigned for the disability many years 
ago-Including this issue of whether the RO legally was 
justified in "offsetting" the initial rating by 20 percent 
to account for the pre-existing impairment prior to service 
under the provisions of 38 C.F.R. § 4.22.  

The Board further notes that, insofar as the veteran and his 
representative continue to argue that the RO had no legal 
justification whatsoever for "offsetting" the initial 30 
percent rating by 20 percent, to account for the pre-existing 
impairment in the right ulna and radius due to the documented 
fracture prior to service, for a resulting "net" rating of 
only 10 percent, their repeated arguments in this regard of 
the inappropriateness of that reduction have no significant 
bearing on the outcome of their present appeal because the 
Board previously addressed the merits of that issue in March 
1982 when denying a rating higher than 10 percent.  And when, 
as here, the Board already has denied a claim, the decision 
is "final and binding" on the veteran based on the evidence 
then of record unless the Chairman of the Board determines 
that reconsideration is warranted or another exception to 
finality applies.  Otherwise, no claim based upon the same 
factual basis shall be considered.  See 38 U.S.C.A. §§ 7103, 
7104; 38 C.F.R. §§ 3.105(a), 20.1100.  

Moreover, as set forth above, in light of the veteran's 
contentions in this regard, in an April 2003 rating decision, 
the RO considered the issue of whether new and material 
evidence had been received to reopen a claim "as to the 
propriety of ascertaining whether his preexisting disability 
was 20% disabling, thus necessitating an offset by this 
percentage."  The RO denied the claim and duly notified the 
veteran of this determination and of his appellate rights, 
but he did not appeal.

Consequently, because of the preclusive legal principles of 
res judicata and collateral estoppel, the March 1982 decision 
of the Board and the April 2003 rating decision are "final 
and binding" on the veteran based on the evidence then of 
record in the absence of, for example, a collateral attack 
showing clear and unmistakable error (CUE).  

The Court has held that, for there to be a valid claim of CUE 
in a prior final decision, either the correct facts as they 
were known at the time in question were not before the 
adjudicator or the legal provisions effective at that time 
were improperly applied; conversely, a mere difference of 
opinion in the outcome of the prior adjudication, including 
insofar as how the evidence was weighed or evaluated, or a 
failure in the "duty to assist," are not grounds for a 
finding of CUE.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Glynn v. Brown, 6 Vet. App. 523 (1994); 
Mason (Sangernetta) v. Brown, 8 Vet. App. 44 (1995); Luallen 
v. Brown, 8 Vet. App. 92 (1995); see also Crippen v. Brown, 9 
Vet. App. 412, 421 (1996) (Court recognized in Russell, Glynn 
and Mason, that a viable claim of CUE must be premised on a 
clear failure to consider certain highly probative evidence, 
in the first instance, versus asking the Board now to reweigh 
or reevaluate the evidence previously considered in the prior 
final decision).  

Moreover, the Court has stated that CUE is a very specific 
and rare kind of error of fact or law that is "undebatable, 
so that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made," and that, but for the error, the result 
of the adjudication would have been manifestly different.  
Russell, 3 Vet. App. at 313-14.

It also is important to bear in mind that a finding of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on the current 
state of the law or with the benefit of augmenting the record 
after the decision in question with additional evidence that 
did not exist at the time of the prior adjudication.  Damrel 
v. Brown, 6 Vet. App. 242 (1994).  In this instance, this 
includes the November 1999 statement from the registered 
nurse practitioner, Nancy R. Ellington, who also is arguing 
that it was inappropriate for the RO to have "offset" the 
rating by 20 percent for the pre-existing impairment pursuant 
to 38 C.F.R. § 4.22.  But to raise a valid claim of CUE, the 
Court has held that the veteran (or others acting on his 
behalf) must, with some degree of specificity, identify the 
alleged error and provide persuasive reasons why the result 
would have been "manifestly different" but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993), en banc 
review denied, 6 Vet. App. 162 (1994).

Here, the veteran's current appeal did not arise in the 
context of CUE, but rather, on the premise that he is 
entitled to a rating higher than what he currently has, i.e., 
"an increased rating," because his disability has become 
even worse during the years since the Board's March 1982 
decision.  Consequently, as discussed by the Court in the 
Francisco decision, his current level of impairment is 
paramount, not rulings made many years ago by both the RO and 
the Board pertaining to the reduction of his rating by 
"offsetting" it for the pre-existing impairment prior to 
service.  Thus, the November 1999 statement from the 
registered nurse practitioner, Nancy R. Ellington, does 
little to address the level of his present impairment-as 
opposed to his impairment many years ago, which is not the 
dispositive concern at hand.

There has been extensive evidentiary development in this 
appeal during the last several years, mostly in an effort to 
determine the extent of the current impairment in the 
veteran's right wrist and forearm that is due to his service 
in the military, as opposed to other unrelated causes.  
Mittleider v. West, 11 Vet. App. 181 (1998).  But the need 
for remand after remand largely was due to the veteran's very 
inconsistent written and oral testimony, thereby raising 
serious doubts about his credibility and, even more 
importantly, any reliance on the information that he provided 
to others, particularly the various VA and private physicians 
who had examined him and submitted medical opinions 
concerning the case.  Therefore, the resulting probative 
value of their medical opinions also significantly was 
lessened to the extent they were based on an inaccurate 
factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Although the veteran has always very openly acknowledged 
fracturing his right ulna and radius several years prior to 
entering the military, which, incidentally, also is 
extensively documented in the record, otherwise-he has been 
much more vague and even sometimes altogether suspiciously 
evasive in discussing the specific circumstances surrounding 
that incident, the exact nature of the injury that he 
sustained, and the modalities of treatment that he received 
in the aftermath of it.  He now denies having any significant 
functional impairment, whatsoever, prior to service as a 
result of that injury.  But the much earlier dated records 
that are far more contemporaneous to the relevant time in 
question, including the report of an October 1978 orthopedic 
evaluation that he underwent on referral while still on 
active duty in the military, indicate that he even had to 
undergo surgery following the pre-service injury to perform a 
manipulative "closed reduction of the bone."  And he also 
had to wear a cast for 6 more weeks after that.  Moreover, he 
again acknowledged this while receiving treatment a few years 
later, in June 1983, following one of his several 
intercurrent injuries after service.  But of equal or even 
greater significance, he additionally hinted for the first 
time that the doctors who had treated him prior to service 
somehow had failed to provide the proper standard of follow-
up care for the injury and, as a consequence, had left him 
with a very obvious angulatory deformity of his distal 
forearm that even he, himself, admitted "had caused some 
noticeable disability related to limited forearm rotation."  
He again admitted as much during his August 1991 VA 
examination-noting that his pre-service injury "did not heal 
properly."

The veteran now claims, however, that he did not begin 
experiencing the vast majority of his symptoms, and 
particularly extreme limitation of motion on supination of 
the forearm, until after he was on active duty in the 
military.  But even though the RO granted service connection 
on the basis of aggravation of the pre-existing condition 
during service beyond its natural progression, it was not on 
the premise that he had sustained an additional injury to his 
right wrist or forearm "in a motor vehicle accident," but 
simply was attributed to the everyday rigors of physical 
training and other exertional activities that are intrinsic 
to life in the military as a soldier.  Indeed, for a very 
long time after service, even the veteran, himself, stated at 
various times that the "aggravation" occurred "in 
maneuvers" during service "while [he was] doing his usual 
work" such as, at times, having to lift as much as 100 
pounds.  See the reports of the March 1990 and August 1991 VA 
examinations.

It was not until more recently that the veteran began to 
allege that he had re-fractured his right wrist and forearm 
in an automobile accident during service, supposedly causing 
the appreciable increase in the severity of his disability 
while on active duty.  And this is most significant because 
it again speaks directly to the important issue of his 
credibility, or lack thereof, particularly in light of the 
fact that he did not make any mention, at all, of that 
purported automobile accident during service while testifying 
during his January 1979 hearing for the medical and physical 
evaluation board proceedings that precipitated his medical 
discharge from the military primarily due to the extent of 
the impairment in his right wrist and forearm.  He also did 
not mention or otherwise suggest at any other time during 
service that such an accident had occurred, and none of his 
service medical records pertaining to the treatment that he 
received for his right wrist and forearm during service 
mention such an incident, either, expressly or even by 
implication.

The veteran also did not make any mention, whatsoever, of an 
additional injury to his right wrist and forearm (in a motor 
vehicle accident) when he later filed his initial claim for 
VA compensation benefits for this disability shortly after 
service in February 1979, or when subsequently submitting a 
statement in support of his claim in April 1979, or even when 
initially examined by VA for compensation purposes in May 
1979. Had he, in fact, actually been involved in an 
automobile accident, as he now alleges, it stands to reason 
that he would have mentioned or at least suggested this, 
particularly since he says that it caused additional 
impairment, but he clearly did not do so until very long 
after the fact, when he stands to greatly benefit financially 
and otherwise.  His unreliable testimony of additional injury 
to his right wrist and forearm in a motor vehicle accident 
during service - which, again, is not actually supported by 
the record-in turn has tainted the medical opinions of the VA 
doctors who examined him in December 1995, February 1997, and 
January 1999 because they all based a substantial part of 
their opinions of the extent of his current impairment on the 
occurrence of an additional injury during service due to an 
automobile accident.  And that, quite simply, did not happen; 
there was no automobile accident during service involving 
additional injury to the right ulna or radius, and for the 
veteran now to claim otherwise is a blatant misrepresentation 
of the actual truth.

Many of the veteran's doctors also have long suspected him of 
frequently embellishing the severity of his symptoms for 
personal gain-which speaks badly of his credibility in this 
respect, too.  Even as far back as when he was in service, 
the medical and physical evaluation boards took note of his 
AWOL status, when he unexpectedly was missing for several 
days.  And similarly, the doctor who provided most of his 
treatment over the course of several months following the 
June 1983 intercurrent injury indicated in January 1984 that 
the nature and gravity of his symptoms continued to exceed 
what could reasonably be explained clinically.  And he often 
flat out refused to cooperate at all with that doctor's 
efforts to examine him, ultimately resulting in the complete 
termination of his treatment and the personal recommendation 
by that doctor, himself, that the veteran obtain a second and 
possibly even a third medical opinion from other doctors if 
he needed them to reassure him in his own mind that what he 
was being told actually was true.

The veteran apparently did obtain a second opinion from at 
least one other doctor, who diagnosed carpal tunnel syndrome, 
but also indicated that even the carpal tunnel syndrome could 
not account for the specific complaints (pain, etc.) the 
veteran was having at that time.  That doctor indicated, 
instead, that there were a number of other possible causes 
for his symptoms-including scarring from the recent surgery 
in August 1983, the initial ("original") trauma prior to 
service, or even new problems with periostitis or 
inflammation of the carpal bone area.  Thus, there again was 
no medical relationship whatsoever between the then current 
impairment, even acknowledging what the veteran did have, and 
an additional injury during service involving a motor vehicle 
accident.

The Board further notes that, to the extent he had functional 
impairment in his right ulna and radius following the June 
1983 intercurrent injury, the veteran personally attributed 
it to his on-the-job injury, and not to his service in the 
military, including any injuries that he may have sustained 
in the purported automobile accident during service.  In 
fact, as further evidence of this, he filed an actual claim 
for worker's compensation benefits, which was, by its very 
essence, an act of attributing his impairment to that work- 
related injury, as opposed to his service in the military.  
And although his claim for worker's compensation ultimately 
was not approved, and his April 1984 surgery cancelled at the 
very last minute because of that, this should not in turn 
mean that VA must bear the brunt of this responsibility.  
This is particularly true since even the veteran, himself, 
did not begin to attribute his impairment from that on-the-
job injury to his military service until after he realized 
that his worker's compensation insurance carrier was not 
going to pick up the tab for the cost of his surgery and 
other medical expenses.  Again, this raises serious doubts 
about his credibility and motives.

Both VA and private physicians who examined the veteran more 
recently, in August and October 1991, also suspected that he 
might have been malingering by not "try[ing] his best" to 
achieve the optimal results during the objective clinical 
portions of their evaluations, or by being "somewhat 
evasive," "vague," and "nebulous" when questioned about 
the exact origin and severity of his right ulna and radius 
disability.  And a psychologist who subsequently examined him 
on referral indicated that he had a moderately severe panic 
disorder without agoraphobia and an adjustment disorder with 
a severely depressed mood.  But the psychologist linked the 
depression to the veteran's not being able to work since 
another on-the-job injury in July 1987, which also, by his 
own admission, had absolutely nothing to do with his service 
in the military.  His depression also stemmed from his 
inability to effectively deal and cope with the injuries that 
his daughter recently had sustained when a truck careened 
through the wall of the restaurant where she was eating and 
hit her.  Furthermore, the examining psychologist indicated 
that the veteran's ability to work in the future would only 
be compromised "if [his] physical limitations were 
bonafide," referring to the combination of his back and neck 
pain and the effective use of only one hand.  But 
unfortunately, the true extent of the functional impairment 
in his right ulna and radius that is attributable to his 
service in the military, as opposed to other causes, still is 
unclear since he has continued even during more recent 
evaluations to be uncooperative in efforts to obtain the 
necessary medical information and evidence.

Both of the VA physicians who examined the veteran most 
recently for compensation purposes, in January 1999, came to 
the same conclusion that he did not give his maximum effort 
during their evaluations.  The VA neurologist said the 
veteran "did not allow a careful assessment" of range of 
motion testing-in turn causing the neurologist to defer that 
portion of the evaluation to the VA orthopedist.  But the 
veteran did the very same thing during the VA orthopedic 
evaluation, as the VA orthopedist also observed that he gave 
a very "poor effort" during the range of motion testing, in 
fact, so much so that his active motion was altogether 
"inconsistent with" the ranges obtained during retesting.  
The VA orthopedist further indicated that the magnitude of 
the veteran's complaints was totally "out of proportion" to 
the actual physical findings, suggesting there had been some 
"amplification of symptoms" for personal gain-just as 
several of the other doctors who had examined him on prior 
occasions had observed.

The lack of full cooperation and effort is especially 
important to note in this particular instance, though, 
because the veteran's persistent failure to give his maximum 
possible effort to try and demonstrate the actual range of 
motion that he has means the results of the January 1999 VA 
orthopedic and neurological evaluations are invalid because 
they were severely compromised as a result of this.  Indeed, 
even the VA orthopedic physician acknowledged as much, 
himself, by indicating that, although it appeared the veteran 
had less range of motion than when examined 2 years earlier 
in February 1997, that was only because he "did not give a 
good effort...to try and show good motion."  Moreover, there 
were similar inconsistencies between the results of the range 
of motion studies conducted in February 1997 and those 
conducted during the December 1995 VA examination, at least 
insofar as palmar flexion and radial deviation.  So as a 
consequence, the current limitation of motion in the 
veteran's right wrist and forearm that is attributable to his 
military service, as opposed to other unrelated causes, 
mostly remains unknown due to a combination of his lack of 
cooperation and likely malingering and embellishment.  And 
this, in turn, is essentially tantamount to a complete 
failure to report for those evaluations because, although 
physically present, his lack of a genuine effort did not 
allow for the proper conducting of those examinations, which 
has extremely dire consequences.  When this occurs, the 
regulations are quite clear; the claim shall be denied.  See 
38 C.F.R. § 3.655.

There is not even the slightest modicum of discretion to the 
Board in these types of situations, particularly where, as 
here, the January 1999 VA orthopedic and neurological 
evaluations were requested for the specific purpose of 
complying with the directives of the June 1998 Court-approved 
joint motion for remand since there continued to be 
substantial ambiguity concerning the exact extent of the 
veteran's impairment that was due to his service in the 
military, as opposed to the various other injuries that he 
had sustained both prior and subsequent to service, while not 
on active duty, and since medical opinions still were 
necessary to determine whether he is entitled to separate 
ratings for the arthritis in his right wrist and the sensory 
deficit within his radial nerve distribution.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994), citing 38 C.F.R. § 
4.14 pertaining to VA's prohibition against "pyramiding" of 
disabilities.  Also, more medical evidence still was needed 
to determine whether he has additional functional impairment 
in his right wrist and forearm due to the extent of his pain, 
painful motion, weakness, limited or excess movement, 
premature fatigability, and incoordination.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-208 (1995), citing 38 C.F.R. §§ 
4.40, 4.45, 4.59. But without his full cooperation during the 
January 1999 VA orthopedic and neurological evaluations, the 
proper testing to obtain this important information could not 
be accomplished-except that the VA neurologist was able to 
determine, nonetheless, that the veteran's symptoms were of a 
musculoskeletal nature and origin (i.e., an orthopedic 
problem), and not due to any associated neurological 
impairment (e.g., a sensory deficit, etc.).  Obviously then, 
he cannot receive a separate rating on that basis.  The VA 
orthopedist also was able to determine, based on the results 
of X-rays, that the veteran only had "very mild" arthritis 
in his right wrist.  So any pain that he experiences as a 
residual of the arthritis is not sufficient to support a 
separate rating under Codes 5003 and 5010, particularly in 
the absence of any proof at all of the alleged motor vehicle 
accident injury during service to etiologically link the 
arthritis to that trauma in the military, as opposed to the 
multiple intercurrent injuries since service.  For 
essentially the same reasons, this also would not support 
granting additional compensation pursuant to the Court's 
holding in DeLuca.

Aside from the lack of full effort on the veteran's part to 
be properly examined, however, and his questionable motives 
for that, he also has not been a reliable historian in 
discussing the history of his disability.  And this is very 
important to note, too, because the medical opinions obtained 
from the January 1999 VA orthopedic and neurological 
examinations, as well as those obtained from the earlier VA 
compensation examinations in February 1997 and December 1995, 
all were premised on the notion that he had sustained an 
additional injury ("both-bone fracture") to his right ulna 
and radius "in a motor vehicle accident during service."  
Actually, of course, that injury only occurred prior to 
service while skating.  This is evident from the X-ray that 
was taken of his right wrist and forearm during service in 
October 1978 because it showed signs of an "old" Colles' 
fracture, not one of recent occurrence.  So that being the 
case, the results of the 1995, 1997, and 1999 VA examinations 
also are invalid to the extent the medical opinions proffered 
based any of his current functional impairment on the notion 
that it is a residual of a motor vehicle accident during 
service-when, by all credible accounts, there was no accident 
whatsoever during service involving injury to his right ulna 
or radius.  It should not be forgotten that he did not even 
begin to make this allegation until long after the fact-
initially, while hospitalized at a VAMC in November 1991-and 
there has been no independent corroboration of the alleged 
accident trauma in service to show that it, in fact, 
occurred.

As alluded to earlier, for a very long time after service, in 
all of his dealings with VA, the veteran made no mention at 
all of such an accident during service, either expressly or 
by implication.  Rather, he only claimed that he aggravated 
his pre-existing right ulna and radius disability during 
service by repeatedly performing his routine duties and 
responsibilities as a soldier (e.g., doing heavy lifting, 
etc.), and not in an accident while traveling in a motor 
vehicle at speed.  And the question of whether the alleged 
automobile accident actually occurred during service is a 
factual, as opposed to a medical-determination, so the Board 
does not have to blindly accept or concede that an automobile 
accident actually occurred during service, even though the VA 
physicians who examined the veteran in December 1995, 
February 1997, and January 1999, all erroneously assumed that 
one did, at least partly because he told them that and since 
this continually has been perpetuated in the record since his 
initial allegation.  See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992) ("[w]hile it is true that the [Board] is not free to 
ignore the opinion of a treating physician, the [Board] is 
certainly free to discount the credibility of that 
physician's statement" if, as here, it was based on an 
inaccurate factual premise).

Even an opinion by a medical professional is not always 
conclusive and is not entitled to absolute deference.  
Indeed, the Court has provided guidance for weighing medical 
evidence in these types of situations.  The Court has held, 
for example, that a post-service reference to injuries 
sustained in service, without a review of the service medical 
records to actually verify this, is to be given little to no 
weight.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Similarly, a medical opinion based purely on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  And a medical opinion is 
inadequate when it is unsupported by the evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  In sum, the weight to be 
accorded the evidence in this case must be determined by the 
quality of it and not necessarily by its quantity or source.

According to 38 C.F.R. § 4.71a, Code 5211, a 20 percent 
rating is warranted for nonunion in the lower half of the 
ulna of the major arm.  A 30 percent rating requires nonunion 
in the upper half, with false movement and without loss of 
bone substance or deformity.  A 40 percent rating requires 
nonunion in the upper half, with false movement and a loss of 
bone substance (1 inch (2.5 centimeters) or more) and marked 
deformity.

The provisions of 38 C.F.R. § 4.71a, Code 5212 also provide 
for a 20 percent rating if there is nonunion in the upper 
half of the radius of the major arm.  A 30 percent rating 
requires nonunion in the lower half, with false movement and 
without loss of bone substance or deformity.  A 40 percent 
rating requires nonunion in the lower half, with false 
movement and a loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity.

Moreover, a 50 percent rating is warranted for nonunion of 
the radius and ulna of the major arm, with flail false joint.  
38 C.F.R. § 4.71a, Code 5210.

It was not until after the veteran sustained his work-related 
injury in June 1983, and underwent surgery in August 1983, 
that his doctors had to resect his distal ulna by shortening 
it by about 1 inch.  And any "nonunion" of bone that he now 
has after surgically inserting the silicone cap mushroom head 
prosthesis in April 1991 to compensate for this is a direct 
result of that shortening as a residual of that intercurrent 
injury.  See the reports of the X-rays taken during the March 
1990 VA examination, and later in February 1991, and during 
the August 1991 VA examination.  Furthermore, by his own 
admission, he has had the apex volar angulation deformity in 
his right forearm since his injury prior to service, with no 
clinical indication that the deformity, itself, increased in 
curvature, tilt or inclination while he was on active duty in 
the military.  And although the orthopedist in service who 
examined him in October 1978 diagnosed "malunion" of the 
radius, that specialist physician also indicated the veteran 
had the deformity prior to service, which also was the 
conclusion of the medical and physical evaluation boards that 
also were comprised of physicians.  So Diagnostic Codes 5210, 
5211, and 5212 do not provide a basis for a higher rating.

The only possible remaining consideration is the limitation 
of motion in the veteran's right forearm.  Conversely, the 
limitation of motion in his right wrist is not ratable as 
part and parcel of his service-connected disability because 
there was no clinical indication that he had any limitation 
of motion in his wrist, specifically, either prior to service 
or even while he was on active duty in the military.  The 
only problem with limitation of motion during service 
involved his forearm.  He even acknowledges this, himself, 
stating that he did not have any limitation of motion 
whatsoever until after he began serving on active duty in the 
military, and even then only in certain directions 
(supination and pronation), neither of which is contemplated 
by Codes 5206, 5207, and 5215.  These codes only pertain to 
limitation of flexion and extension.  See also 38 C.F.R. § 
4.71, Plate I.  But even giving due recognition to the 
limitation of motion in his forearm, the only way that he can 
receive a higher rating on this basis is if there is medical 
evidence indicating that he has sufficient limitation of 
motion to warrant a rating higher than 30 percent because his 
"net" rating still must be "offset" by 20 percent, 
regardless.  And as discussed earlier in this decision, the 
issue of whether his rating should be reduced by this amount 
is not at issue in this appeal since it previously was 
adjudicated and decided by the Board in March 1982.

Even assuming the worst case scenario, however, the veteran 
is not entitled to a higher rating based on the extent of the 
limitation of motion in his forearm because, under Diagnostic 
Code 5213, the maximum possible rating for limitation of 
pronation of the major upper extremity is 30 percent, which 
if "offset" by 20 percent leaves him with the same 10 
percent rating that he already has.  And similarly, the 
maximum possible rating for limitation of supination is only 
10 percent, which if "offset" by the 20 percent reduction 
leaves him with an even lesser rating than he already has.  
Moreover, this is true even were the Board to presume, for 
the sake of argument, that he gave his maximum possible 
effort during the various medical evaluations which tested 
the range of motion in his forearm, totally ignoring for the 
moment the suspicions of the various doctors who examined him 
on several occasions in 1983, 1984, 1991, and 1999 that he 
did not give a genuine effort during their evaluations.

In determining whether the veteran is entitled to a higher 
rating for his disability, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, to accept 
certain medical opinions over others.  See Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  This responsibility is particularly difficult when 
medical opinions diverge.  And at the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here though, 
there are because the results of several of the key 
evaluations in question were invalidated by the veteran's 
lack of a genuine effort to comply with the necessary testing 
and because the resulting medical opinions given clearly were 
based on an inaccurate factual premise, that being, an 
additional injury to his right ulna and radius in a motor 
vehicle accident during service.  But no such accident 
actually occurred, and there is no objective proof indicating 
that it did.  Despite this and even giving the veteran the 
full "benefit of the doubt" under 38 C.F.R. § 4.3, in terms 
of the extent of the limitation of motion in his forearm, 
still does not provide a basis for assigning a higher rating 
because of the requirement to "offset" his rating, 
regardless, for the pre-existing impairment that he had prior 
to service-which is not specifically at issue in this appeal.

Lastly, the Board also notes that there also is no indication 
that this case presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The veteran has not been 
frequently hospitalized for treatment of his service-
connected disability; rather, nearly all of his treatment, 
instead, has been on an outpatient basis.  And there also has 
not been marked interference with his employment as a result 
of his service-connected disability, i.e., beyond that 
contemplated by his assigned rating.  Although records show 
that he last worked in July 1987, he had to stop working 
because of the pain in his back and neck due to the injuries 
that he recently had sustained in the on-the-job incident 
when he mistakenly stepped into a hole while working as a 
surveyor.  His right ulna and radius disability had nothing 
to do with that.  Furthermore, although he was awarded 
disability benefits by the SSA partly as a result of his 
right ulna and radius disability, his private treating 
physician at the Ramadan Hand Institute indicated in January 
1992 that he had been medically "released" to return to 
work, but that he was not working because he remained on 
total disability for the problems with his back.  Therefore, 
the Board does not have to remand this case to the RO for 
consideration of a higher rating on an extra-schedular basis.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Right knee:  The RO has evaluated the veteran's service-
connected left knee chondromalacia under the criteria 
pertaining to limitation of motion.  

Under the Rating Schedule, evaluations for limitation of 
flexion of a knee are assigned as follows:  flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  Diagnostic Code 5260 (2004).  

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004).  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2004).

In this case, the record does not show limitation of motion 
values which would warrant a rating in excess of 40 percent 
based on loss of motion.  Indeed, at the July 2003 VA medical 
examination, range of motion of the left knee was from zero 
to 90 degrees.  

The Board observes that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
factors such as weakened movement, excess fatigability, 
swelling and pain on movement.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  
Indeed, the RO has based the 40 percent rating in large part 
on medical evidence showing that the veteran's disability is 
manifested by symptoms such as pain, fatigue, crepitation, 
and weakness.  The Board finds that the evidence of record 
reveals no additional factors which would restrict motion to 
such an extent that the criteria for a rating in excess of 40 
percent would be justified.  

The Board notes that VA's General Counsel has held that 
separate ratings under 38 . C.F.R. § 4.71a, Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same joint, if none of the symptomatology on which 
each rating is based is duplicative or overlapping.  See VA 
O.G.C. Prec. Op. No. 9-2004, (Sept. 17, 2004).  In this case, 
however, as set forth above, none of the medical evidence of 
record shows that the veteran's right knee extension is 
limited to the extent necessary to meet the criteria for a 
separate compensable rating.  38 C.F.R. § 4.71, Plate II, 
Codes 5261.  

The Board notes that there are other diagnostic codes that 
potentially relate to impairment of the knee; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Under Diagnostic Code 5256, pertaining to ankylosis of the 
knee, a 50 percent rating is assigned for ankylosis in 
flexion between 20 and 45 degrees.  A maximum 60 percent 
rating is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  In this case, 
however, the medical evidence shows that the veteran's 
service-connected left knee disability is not manifested by 
ankylosis.  Thus, a rating in excess of 40 percent is not 
warranted under this code.  

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  No higher rating is warranted 
under this provision.  Although application of Code 5257 in 
lieu of the criteria for limitation of motion would therefore 
not be advantageous to the veteran, the VA General Counsel 
has determined that a claimant with service-connected 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  See 
VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 
63,604 (1997); and VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 
1998), 63 Fed. Reg. 56,704 (1998).  

In this case, however, although the veteran claims that he 
experiences episodes of giving way, the record contains no 
objective indication of instability or subluxation.  Rather, 
the record shows that the veteran's right knee is stable.  
For example, at the most recent VA medical examination in 
July 2003, the examiner indicated that there was no 
instability in the veteran's left knee.  Absent objective 
evidence of additional disability due to instability or 
subluxation; a separate 10 percent rating is not warranted.  
Id.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his left knee disability.  
He is claims to be impaired by several disabilities, yet 
there is no indication that his left knee disability, in and 
of itself, is productive of marked interference with 
employment, necessitates frequent hospitalization, or that 
the manifestations associated with this disability are 
unusual or exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.

As the preponderance of the evidence is against the claim for 
a rating in excess of 40 percent for the veteran's left knee 
disability, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).




ORDER

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for a back disability is granted.

Entitlement to service connection for a back disability and a 
right knee disability is denied.

Entitlement to an increased rating for postoperative 
residuals of an injury to the right (major) radius and ulna, 
currently evaluated as 10 percent disabling, after a 20 
percent deduction for preexisting impairment prior to service 
under the provisions of 38 C.F.R. § 4.22, is denied.

Entitlement to an increased rating for chondromalacia of the 
left knee, currently evaluated as 40 percent disabling, is 
denied.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


